      Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 1 of 8



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 3   Palo Alto, CA 94304
     T: 650-461-7700
 4   F: 650-461-7701
 5   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 6   POLSINELLI PC
     900 West 48th Place, Ste. 900
 7   Kansas City, MO 64112
     T: 816-753-1000
 8   F: 816-753-1536
 9   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
10

11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14

15   NIANTIC, INC.,                             Case No. 3:19-cv-03425 JST
16                 Plaintiff,                   DEFENDANTS RYAN HUNT AND ALEN
                                                HUNDUR’S NOTICE OF MOTION AND
17          v.                                  MOTION TO DISMISS; MEMORANDUM
                                                OF POINTS AND AUTHORITIES IN
18   GLOBAL++, et al.,                          SUPPORT THEREOF; DECLARATION
                                                OF RYAN HUNT
19                 Defendants.
20                                              Date:    August 22, 2019
                                                Time:    2:00 p.m.
21                                              Ctrm:    9, 19TH Floor
                                                Judge:   Honorable Jon S. Tigar
22
                                                Date Action Filed: June 14, 2019
23

24

25

26

27

28
                                                 DEFENDANTS’ NOTICE OF MTN AND MTN TO
                                                                    DISMISS COMPLAINT
                                                               CASE NO. 3:19-cv-03425-JST
                                      Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 2 of 8



                                1                                       NOTICE OF MOTION
                                2           PLEASE TAKE NOTICE that on August 22, 2019 at 2:00 p.m. or as soon as the matter
                                3 may be heard by the Honorable Jon S. Tigar in Courtroom 9, 19th Floor, United States District

                                4 Court for the Northern District of California, 450 Golden Gate Avenue, San Francisco, CA

                                5 94102, Defendants Ryan Hunt and Alen Hundur, by their attorneys, shall and hereby do move

                                6 the Court for an Order, dismissing, without leave to amend, Plaintiff Niantic, Inc.’s (“Plaintiff”)

                                7 Complaint for Damages and Injunctive Relief as to Defendant Global++.

                                8                               STATEMENT OF RELIEF SOUGHT
                                9           Pursuant to Civil Local Rules 12(b)(6), Defendants respectfully ask this Court to
                               10 dismiss, without leave to amend, “Plaintiff’s Complaint for Damages and Injunctive Relief as to

                               11 Defendant Global++. Global++ is a nonentity that lacks the capacity to sue or be sued and

                               12 Defendants lack fair notice of the allegations against them. As such, Defendants respectfully

                               13 request that this Court dismiss, without leave to amend, Plaintiff’s Complaint for Damages and

                               14 Injunctive Relief as to Defendant Global++.

                               15
1661 Page Mill Road, Suite A




                               16
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                                DEFENDANTS’ NOTICE OF MTN AND
                                                                                                     MTN TO DISMISS COMPLAINT
                                                                                                       CASE NO. 3:19-cv-03425-JST
                                       Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 3 of 8



                                1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                2 I.       INTRODUCTION
                                3          Plaintiff Niantic, Inc. filed six claims against Defendants related to mobile software
                                4 applications that allegedly mimic and manipulate video games Niantic created and designed. See

                                5 generally ECF No. 1.

                                6          While most of the allegations in the Complaint are made against Global++’s alleged
                                7 activities, Niantic did not allege that Global++ is a corporation, a limited liability company, a

                                8 partnership, or any other kind of legally-cognizable entity. As Mr. Hunt’s declaration attests,

                                9 Global++ is not an individual or a business entity organized under any law. As a result, no

                               10 judgment entered against it could be enforced because it does not exist. Given Global++’s

                               11 nonexistence, Mr. Hunt and Mr. Hundur lack necessary notice as to Niantic’s specific allegations

                               12 against them. Niantic’s claims therefore fail and should be dismissed.

                               13 II.      FACTUAL BACKGROUND
                               14          Niantic filed six claims against Global++ related to mobile software applications that
                               15 allegedly mimic video games Niantic created and designed. See generally ECF No. 1. Niantic
1661 Page Mill Road, Suite A




                               16 alleges that Global++ “is an association of hackers that creates and distributes unauthorized
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17 derivative versions of Niantic’s mobile apps . . . .” Id. at ¶ 3. It also alleges that Defendant Ryan

                               18 Hunt is Global++’s “principal and leader” and Defendant Alen Hundur is a Global++ member.

                               19 Id. at ¶¶ 19-20.

                               20          But Niantic does not allege that Global++ is a corporation, a limited liability company, a
                               21 partnership, or any other kind of legally-cognizable entity. It fails to allege that Mr. Hunt, Mr.

                               22 Hundur, or any other “members” shared a common purpose. And Niantic fails to assert any

                               23 reasons why fairness requires this Court to treat Global++ as an unincorporated association

                               24 capable of defending a lawsuit.

                               25          Niantic also fails to allege any particular facts attaching liability to Mr. Hunt or Mr.
                               26 Hundur individually. It alleges only two material facts as to Defendant Ryan Hunt: first, that he

                               27 “is the leader of Global++ and the primary developer” of Global++’s applications, ECF No. 1 ¶

                               28
                                                                                     -1-
                                                                                           DEFENDANTS’ NOTICE OF MTN AND MTN TO
                                                                                                              DISMISS COMPLAINT
                                                                                                         CASE NO. 3:19-cv-03425-JST
                                      Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 4 of 8



                                1   7, and, second, that he “is the principal and leader of Global++, in which capacity he is
                                2   responsible for and authorizes all relevant actions of Global++.” Id. at ¶ 19. It alleges only three
                                3   material facts as to Mr. Hundur, namely that he:
                                4             •      Assists and supports Mr. Hunt by helping “develop, market, and distribute
                                5                    Global++’s products and maintain[ing] a popular YouTube channel devoted to
                                6                    advertising and providing customer support for Global++’s products.” Id. at ¶ 7.
                                7             •      Is a Global++ “member,” employs an online screen name different from his own
                                8                    name, and “helps market and distribute Global++’s products and, on information
                                9                    and belief, also contributes to the creation and development of Global++’s
                               10                    products.” Id. at ¶ 20.
                               11             •      Maintains a YouTube channel through which Global++ “advertise[s] their
                               12                    Cheating Programs.” Id. at ¶ 52.
                               13   Niantic’s Complaint contains no additional allegations as to Mr. Hunt’s or Mr. Hundur’s
                               14   individual conduct. See generally id.
                               15   III.      LEGAL STANDARD
1661 Page Mill Road, Suite A




                               16             A motion to dismiss under FRCP 12(b)(6) tests the legal sufficiency of the claims
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   asserted in the complaint. Dismissal for failure to state a claim under FRCP 12(b)(6) is proper
                               18   “where there is no cognizable legal theory or an absence of sufficient facts alleged to support a
                               19   cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., 622 F.3d 1035, 1041 (9th
                               20   Cir. 2010) (quoting Navarro v. Block, 250 F.3d 729,732 (9th Cir. 2001) (emphasis added). “In
                               21   addition, to survive a motion to dismiss, a complaint must contain sufficient factual matter to
                               22   state a facially plausible claim to relief.” Id. (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-678
                               23   (2009).
                               24             “[T]o be entitled to the presumption of truth, allegations in a complaint or counterclaim
                               25   may not simply recite the elements of a claim for relief, but must contain sufficient allegations of
                               26   underlying facts to give fair notice and to enable the opposing party to defend itself effectively.”
                               27   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). A complaint does not “suffice if it tenders
                               28
                                                                                      -2-
                                                                                                   DEFENDANTS’ NOTICE OF MTN AND
                                                                                                        MTN TO DISMISS COMPLAINT
                                                                                                          CASE NO. 3:19-cv-03425-JST
                                      Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 5 of 8



                                1   ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft, 556 U.S. at 678
                                2   (citations omitted). “Factual allegations must be enough to raise a right to relief above the
                                3   speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations
                                4   omitted). “[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat
                                5   a motion to dismiss for failure to state a claim.” Epstein v. Wash. Energy Co., 25 83 F.3d 1136,
                                6   1140 (9th Cir. 1996).
                                7          A court must dismiss a complaint “if as a matter of law it is clear that no relief could be
                                8   granted under any set of facts that could be proved consistent with the allegations.” Neitzke v.
                                9   Williams, 490 U.S. 319, 326-327 (1989) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73
                               10   (1984) (internal quotations omitted)). A mere allegation of harm to the plaintiff is not enough to
                               11   draw a reasonable inference that there is a plausible theory of liability against a defendant. See
                               12   Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011).
                               13          But a court may also dismiss a complaint for failing to state a claim if the complaint “is
                               14   vague, conclusory, and fails to set forth any material facts in support of the allegation.” Steifel v.
                               15   Bechtel Corp., 497 F. Supp. 2d 1138, 1145 (S.D. Cal. 2007). Federal pleading requirements
1661 Page Mill Road, Suite A




                               16   exist “to put a defendant on fair notice of the nature of the claims that are asserted against it and
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   the grounds upon which those claims rest.” Biggins v. Wells Fargo & Co., 266 F.R.D. 399, 408
                               18   (N.D. Cal. 2009). For that reason, Fed. R. Civ. P. 8(a) requires a plaintiff to state in its complaint
                               19   “the conduct of each individual defendant that he asserts is responsible . . . . Plaintiff must
                               20   specifically identify what each named defendant did or did not do in order to state a claim with
                               21   regard to each separate claim.” Taitano v. Antioch Police Dep’t, Nos. C 09-1804 RMW (PR), C
                               22   09-1805 RMW (PR), 2009 WL 1949122, at *2 (N.D. Cal. July 6, 2009); see also Vance v. Cnty.
                               23   of Santa Clara, 928 F. Supp. 993, 997 (N.D. Cal. 1996) (“if the Plaintiff wishes to keep
                               24   [individual] Defendants in the lawsuit,” it “must identify how each of the individual defendants”
                               25   is liable for the conduct charged).
                               26

                               27

                               28
                                                                                      -3-
                                                                                                   DEFENDANTS’ NOTICE OF MTN AND
                                                                                                        MTN TO DISMISS COMPLAINT
                                                                                                          CASE NO. 3:19-cv-03425-JST
                                      Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 6 of 8



                                1   IV.    LEGAL ARGUMENT
                                2          Under the Federal Rules of Civil Procedure, state law determines whether a defendant has
                                3   the capacity to sue or be sued. See Fed. R. Civ. P. 17(b). Under California law, “[a] civil action
                                4   can be maintained only against a legal person, i.e., a natural person or an artificial or quasi-
                                5   artificial person; a nonentity is incapable of suing or being sued.” Oliver v. Swiss Club Tell, 222
                                6   Cal.App.2d 528, 538 (1963). That is, “[i]n order for a civil action to be prosecuted, there must be
                                7   some existing entity aimed at by the processes of the law, and against whom the court’s
                                8   judgment will operate.” Meleski v. Estate of Albert Hotlen, 29 Cal.App.5th 616, 625 (2018).
                                9          Capacity for suit is a jurisdictional issue: “[w]here a suit is brought against an entity
                               10   which is legally nonexistent, the proceeding is void ab initio and its invalidity can be called to
                               11   the attention of the court at any stage of the proceeding.” Oliver, 222 Cal.App.2d at 538
                               12   (collecting cases). “The common sense rationale of this rule is that courts sit to settle disputes
                               13   between existing parties and when the defendant is not a legal person no lawful judgment can be
                               14   rendered against such a nonentity.” Id.
                               15          In Banks.com, Inc. v. Keery, Judge Alsup applied these principles to a claim against a
1661 Page Mill Road, Suite A




                               16   domain name. See No. C 09-06039 WHA, 2010 WL 727973, at *7-8 (N.D. Cal. Mar. 1, 2010).
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   In that case, an individual also named as a defendant moved to dismiss claims against the domain
                               18   name on the domain name’s behalf. Id. at *7. The individual stated in a supporting declaration
                               19   that the domain name “is not, and never has been, a corporation, a limited liability company, a
                               20   partnership, or any other kind of legal entity.” Id. (internal quotation marks omitted). The Court
                               21   held that, absent any proof to the contrary, the domain name lacked the capacity to be sued.
                               22          The Court also rejected the plaintiff’s attempt to characterize the domain name as an
                               23   “unincorporated association.” Id. at *7-8. It acknowledged that unincorporated associations like
                               24   “[l]abor unions, political parties, social clubs, religious organizations,” and so on can be sued,
                               25   but so long as they are “a group whose members share a common purpose, and . . . who function
                               26   under a common name under circumstances where fairness requires the group be recognized as a
                               27   legal entity.” Id. at *7 (internal quotation marks omitted).
                               28
                                                                                     -4-
                                                                                                   DEFENDANTS’ NOTICE OF MTN AND
                                                                                                        MTN TO DISMISS COMPLAINT
                                                                                                          CASE NO. 3:19-cv-03425-JST
                                      Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 7 of 8



                                1          But the Court distinguished such groups from the domain name sued in Banks.com. The
                                2   Banks.com plaintiff failed to “identify the members” of the domain name and failed “to pinpoint
                                3   the common purpose of the members.” Id. The plaintiff also failed “to explain why fairness
                                4   requires [the domain name] to be recognized as a legal entity, especially, in light of the fact that
                                5   plaintiff may sue and already has sued individuals who are allegedly responsible for [the domain
                                6   name].” Id. For these reasons, the Court dismissed the plaintiff’s claims against the domain
                                7   name. Id. at *8. It also dismissed similar claims against another domain name for the additional
                                8   reason that it “has been disabled, and is no longer active.” Id.
                                9          In this case, Global++ is a nonentity. See Hunt Decl. ¶¶ 2-3. It is incapable of being
                               10   sued. See Oliver, 222 Cal.App.2d at 538. Even if this Court were to enter judgment against
                               11   Global++, there would be no persons or entities against which that judgment would operate. See
                               12   Meleski, 29 Cal.App.5th at 625.
                               13          Judge Alsup’s reasoning in Banks.com requires dismissing Niantic’s claims against
                               14   Global++. Like the domain names sued in that case, Global++ “is not, and never has been, a
                               15   corporation, a limited liability company, a partnership, or any other kind of legal entity.” Hunt
1661 Page Mill Road, Suite A




                               16   Decl. ¶ 3. The products and services that Niantic alleges Global++ created and operated “have
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   been disabled, and are no longer active.” Id. at ¶ 7. Global++ is therefore incapable of being
                               18   sued, and Niantic’s claims against it fail. See Banks.com, 2010 WL 727973 at *7-8.
                               19          Niantic also cannot show that Global++ is an unincorporated association subject to this
                               20   Court’s jurisdiction. Although Niantic names Alen Hundur as a Global++ “member” and also
                               21   names Ryan Hunt as its “principal and leader,” it does not “pinpoint the common purpose of the
                               22   [alleged] members.” See ECF No. 1 at ¶¶ 18-20. Most importantly, Niantic makes no attempt
                               23   “to explain why fairness requires [Global++] to be recognized as a legal entity, especially, in
                               24   light of the fact that plaintiff may sue and already has sued” Mr. Hunt and Mr. Hundur. There is
                               25   therefore no basis for treating nonentity Global++ as an unincorporated association, and
                               26   Niantic’s claims against it should be dismissed.
                               27

                               28
                                                                                     -5-
                                                                                                   DEFENDANTS’ NOTICE OF MTN AND
                                                                                                        MTN TO DISMISS COMPLAINT
                                                                                                          CASE NO. 3:19-cv-03425-JST
                                         Case 3:19-cv-03425-JST Document 26 Filed 07/17/19 Page 8 of 8



                                1           Niantic also fails to state a plausible claim against Mr. Hunt and Mr. Hundur individually
                                2   because it does not assert any material facts as to their conduct. It asserts that “Defendants” are
                                3   generally responsible for its alleged injury, but it does not “specifically identify what each named
                                4   defendant did or did not do” to cause that injury. Taitano, 2009 WL 1949122, at *2. Especially
                                5   given Global++’s nonexistence, Niantic’s cursory and vague allegations fail to notify Mr. Hunt
                                6   and Mr. Hundur of the conduct Niantic alleges caused it harm. See Steifel, 497 F. Supp. 2d at
                                7   1145; Biggins, 266 F.R.D. at 408. Its Complaint therefore fails to state a valid claim for relief.
                                8   Taitano, 2009 WL 1949122, at *2; Vance, 928 F. Supp. at 997.
                                9   V.      CONCLUSION
                               10           Niantic cannot prove that Global++ caused it any injury because Global++ does not exist.
                               11   Its allegations against Mr. Hunt and Mr. Hundur are impermissibly vague. For these reasons,
                               12   this Court should dismiss Niantic’s claims.
                               13

                               14

                               15
1661 Page Mill Road, Suite A




                               16   Dated: July 17, 2019                                   Respectfully Submitted,
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17                                                          POLSINELLI LLP
                               18

                               19                                                          /s/ Fabio E. Marino
                                                                                  By:       Fabio E. Marino
                               20
                                                                                           Attorneys for Defendants
                               21                                                          RYAN HUNT AND ALEN HUNDUR

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                     -6-
                                                                                                   DEFENDANTS’ NOTICE OF MTN AND
                                                                                                        MTN TO DISMISS COMPLAINT
                                                                                                          CASE NO. 3:19-cv-03425-JST
